   Case 1:15-cv-02017-PKC-SN Document 182 Filed 01/07/20 Page 1 of 2




                                      January 7, 2020

BY ECF
Hon. P. Kevin Castel
US District Court
500 Pearl Street
New York, NY 10007

      Re:   Marom, et al. v. City of New York, et al., 15-cv-2017 (PKC)(SN)
Your Honor:

         I represent Plaintiffs in the above-captioned matter, which is scheduled to be tried
beginning on March 30, 2020. I write to request a brief adjustment of the January 17,
2020 deadline (see Dkt. 175) by which Plaintiff’s proposed jury charge, verdict sheet,
voir dire, and in limine motions are to be filed with the Court, and Plaintiff’s draft Joint
Pretrial Order is to be provided to Defendants, until February 3, 2020; or, alternately,
until a date after January 20, 2020 but as close to February 3, 2020 as possible. The final
initial pretrial conference is scheduled for March 20, 2020.

        According to Defendants: “Defendants object to an extension of the time for
plaintiff to submit her pre-trial filings and motions in this matter as an extension will
affect other Court-ordered dates and disadvantage defendants in trial
preparation. Further, plaintiff’s counsel objected to a short extension of the settlement
conference in this case so that he may have adequate time to prepare plaintiff’s pre-trial
filings and motions and file on the scheduled date.”

        A settlement conference – the first in this case - was held on January 2, 2020.
Today, when a settlement was not reached, I immediately asked defense counsel for
consent to the requested extension. As the related docket entries (Dkts. 179-181) reflect,
Plaintiff made every effort to accommodate Defendants’ request to reschedule the
settlement conference. Plaintiff also suggested a joint application to adjust the pre-trial
deadlines, which Defendants declined to make. Although Defendants now complain that
they will be prejudiced in preparing for trial if the Court grants the requested extension,
they do not say how.

        For my part, I am a solo practitioner working part-time and helping take care of
two children under two years of age. I am in the process of engaging co-counsel to assist
me in preparing for trial (including making the pre-trial submissions) and trying the case.
Although I expect to have such co-counsel engaged soon, I will not be able to finalize
those arrangements any earlier than the middle of next week.




                                              1
     Case 1:15-cv-02017-PKC-SN Document 182 Filed 01/07/20 Page 2 of 2




          Between today and January 17, 2020, I have filing deadlines in a federal civil as
  well as a state criminal appeal; appearances on assigned counsel cases and 8-hour
  arraignment shifts in New York City Criminal Court on three separate dates; and
  appearances in two civil hearings on two other dates.

        [ I therefore respectfully request an adjustment of the January 17, 2020 deadline
  until February 3, 2020; or, alternately, until a date after January 20, 2020]but as close to
  February 3, 2020 as possible.

         Thank you for your attention to this matter.

                                                 Respectfully submitted,

                                                         /S/

                                                 Gideon Orion Oliver

Mr. Oliver should submit a proposed order extending his date to make
his January 17 submissions to January 24 and adjusting the date for all
other submissions by 7 days and calculating the actual due date with all
final pretrial submissions due no later than February 21.
SO ORDERED.
Dated: 1/8/2020




                                                2
